Citation Nr: 1116026	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  06-06 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for arthritis/gouty arthritis, including in the lower extremities and as secondary to bilateral carpal tunnel syndrome (CTS) or other 
service-connected disability such as hypothyroidism.

2.  Entitlement to service connection for a multi-symptom disability claimed as fatigue, increased muscle enzymes, chronic body pain, chronic joint pain, muscle cramps, stiffness, cold intolerance, and constipation, including as secondary to service-connected disability - in particular, the hypothyroidism.

3.  Entitlement to service connection for a disability claimed as peripheral neuropathy (PN) of the lower extremities.

4.  Entitlement to service connection for a chronic acquired disorder, including posttraumatic stress disorder (PTSD), schizophrenia, and depression.

5.  Entitlement to disability benefits under the provisions of 38 U.S.C.A. § 1151 for hypothyroidism, claimed to have been caused by hospitalization or medical or surgical treatment provided by the Department of Veterans Affairs.  

6.  Entitlement to a compensable rating for tinea pedis.

7.  Entitlement to a rating higher than 10 percent for hypertension.

8.  Entitlement to an initial rating higher than 10 percent for the hypothyroidism.

9.  Entitlement to an initial rating higher than 10 percent for CTS of the left wrist and hand (the minor upper extremity).

10.  Entitlement to an initial rating higher than 30 percent for CTS of the right wrist and hand (the major upper extremity).

11.  Entitlement to a rating higher than 70 percent for bipolar disorder prior to May 1, 2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the U. S. Army from February 1982 to February 1985 and in the National Guard from August 1987 to March 1988.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This case has an extensive procedural history.  In April 1999, the RO granted service connection for hypothyroidism, retroactively effective from August 1998.  The Veteran disagreed with the 10 percent rating assigned for this condition.  See Fenderson v. West, 12 Vet. App. 119, 125-25 (1999) (indicating that when a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating to compensate him for times since the effective date of his award when the disability may have been more severe than at others).  In October 1999, the RO denied service connection for bilateral CTS.  In March 2000, the RO denied an increased rating for hypertension.  In December 2000, the RO denied increased ratings for bipolar disorder, hypothyroidism, hypertension, and tinea pedis.  The Veteran disagreed with the denials of these claims and perfected appeals to the Board.  See 38 C.F.R. § 20.200 (2010) (an appeal to the Board consist of a timely filed notice of disagreement (NOD) in writing and, after receipt of a statement of the case (SOC), a timely filed substantive appeal (e.g., a VA Form 9 or equivalent statement)).

In June 2001, the RO increased the rating for the bipolar disorder to 70 percent as of April 7, 2000, the date of receipt of this claim.  In September 2001, the RO denied service connection for diabetes mellitus but granted a total disability rating based on individual unemployability (TDIU) as of August 31, 2001.


In June 2003, the Board granted service connection for bilateral CTS.  In September 2003, when implementing that grant, the RO assigned a 10 percent rating for the CTS affecting the left wrist and hand and a 30 percent rating for that affecting the right wrist and hand, both retroactively effective from September 1999.  In April 2005, the RO denied higher ratings for the bilateral CTS and hypothyroidism, and the Veteran eventually perfected appeals concerning the denials of these claims as well.

As support for his increased-rating claims, the Veteran testified at a hearing at the RO in April 2006 before a local hearing officer.

In November 2007, the RO granted a 100 percent rating for the bipolar disorder, retroactively effective from May 1, 2006.  During the immediately preceding period from August 31, 2001 until May 1, 2006, the Veteran had a TDIU, so also a total rating but instead on the basis of unemployability due to the combined effect of his service-connected disabilities, so not just on account of his bipolar disorder.  It appears the RO considered this a complete grant of benefits concerning this claim regarding his bipolar disorder.  However, there remains for consideration whether he was entitled to a schedular rating higher than 70 percent for his bipolar disorder prior to that date, i.e., back to his April 7, 2000 claim for a higher rating for this disability.  See AB v. Brown, 6 Vet. App. 35 (1993) (indicating it is presumed he is seeking the highest possible rating for all periods at issue when he did not have the maximum possible rating, unless he expressly indicates otherwise).  The granting of the higher 100 percent rating for his bipolar disorder as of May 1, 2006 is a "staging" of this rating since he had a lesser 70 percent rating prior to that date, though even that rating was higher than his initial 30 percent rating that he had had effectively since December 1, 1990.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (Where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a "staged" rating would be necessary).


Because the Veteran had a TDIU from August 31, 2001 until May 1, 2006, and has had a 100 percent schedular rating for his bipolar disorder since, it further warrants mentioning that on June 7, 1999, VA's General Counsel issued VA O.G.C. Prec. Op. No. 6-99 addressing questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that OGC precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

But in view of the issuance by the U. S. Court of Appeals for Veterans Claims (Court/CAVC) of its decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in that OGC precedent opinion, the General Counsel recently took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VA O.G.C. Prec. Op. No. 6-99.

Here, we have the converse situation - a claim for a 100 percent schedular rating for the bipolar disorder during a time when the Veteran already has a TDIU, so the increased-rating claim, rather than the TDIU claim, is pending.  And having this TDIU during this immediately preceding period at issue does not render moot this claim for a 100 percent schedular rating for the bipolar disorder, so the Board still has to consider this claim and possibility.

Also in that November 2007 decision, the RO denied a compensable rating for tinea pedis, additional compensation for the hypothyroidism pursuant to 38 U.S.C.A. § 1151 on the premise that it had resulted from medication prescribed for treatment of the bipolar disorder, and service connection for PTSD, gout, arthritis, PN, diabetes mellitus, and a multi-symptom disability claimed as fatigue, increased muscle enzymes, chronic body pain, chronic joint pain, muscle cramps, stiffness, cold intolerance, and constipation.  In response, the Veteran noted his disagreement with the denials of these claims and perfected appeals to the Board concerning them.  See again 38 C.F.R. § 20.200

In September 2009, the RO granted service connection for erectile dysfunction (ED) and SMC for loss of use of a creative organ.  Service connection also was granted for diabetes mellitus in May 2010, as well as SMC based on being housebound.  And since the Veteran did not, in response, appeal either the ratings or effective date assigned for those disabilities, those claims are no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

Since they require further development before being decided, the Board is remanding the claims for service connection for gout, arthritis, and depression.  The remand of these claims to the RO will be via the Appeals Management Center (AMC) in Washington, DC.  However, the Board is going ahead and deciding the remaining claims.


FINDINGS OF FACT

1.  The Veteran did not serve in the Southwest Theater of Operations during the Persian Gulf War; instead, his service was prior to that.

2.  His claimed fatigue, increased muscle enzymes, chronic body pain, chronic joint pain, muscle cramps, stiffness, cold intolerance, and constipation are mere symptoms and/or laboratory test results.  They are not actual ratable disabilities for VA compensation purposes; and in any event, to the extent he experiences these symptoms, they are being considered in the ratings for his 
service-connected hypothyroidism and psychiatric disability.

3.  The most probative (meaning competent and credible) medical and other evidence of record does not establish the Veteran has PTSD or schizophrenia.

4.  Despite initial suspicions to the contrary, the most probative medical and other evidence of record does not establish the Veteran has PN, including as a residual or complication of his already service-connected Type II Diabetes Mellitus.

5.  As service connection also already is in effect for his hypothyroidism secondary to his service-connected psychiatric disability, there is no remaining case or controversy regarding whether he is additionally entitled to compensation for the hypothyroidism under the provisions of 38 U.S.C.A. § 1151 inasmuch as any compensation granted under this statute, in effect, treats and considers the consequent disability as if it was service connected.  Thus, since this benefit (i.e., service connection) already has been granted, this § 1151 claim is moot.

6.  The Veteran's tinea pedis is manifested by onychomycosis of his toenails, dry skin and intermittent itching, but without exudation, extensive lesions, or marked disfigurement and does not involve at least 5 percent of his body or require systemic therapy.

7.  Regarding his hypertension, his diastolic pressure readings are predominantly 110 or less with the use of continuous medication for control; he does not have diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.

8.  His hypothyroidism has been objectively shown on repeated VA evaluation to be essentially asymptomatic.

9.  According to the report of his March 1985 military enlistment examination, he is right-hand dominant (right handed), so this is his major upper extremity.

10.  The CTS affecting his major right wrist causes no more than severe incomplete paralysis.

11.  The CTS affecting his minor left wrist causes no more than moderate incomplete paralysis.

12.  His psychiatric disorder has been manifested by serious symptoms more nearly approximating total occupational impairment since April 2000, the date of receipt of this claim, so not just since May 1, 2006.


CONCLUSIONS OF LAW

1.  The Veteran has not shown he has underlying disability due to fatigue, increased muscle enzymes, body pain, joint pain, muscle cramping, stiffness, cold intolerance, and constipation as a result of disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The Veteran does not have PTSD or schizophrenia due to disease or injury incurred in or aggravated by his military service or that may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.384 (2010).

3.  PN was not incurred in or aggravated by his military service, may not be presumed to have been incurred in service, and is not proximately due to, the result of, or aggravated by already service-connected Type II Diabetes Mellitus.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

4.  There is no issue of fact or law before the Board concerning his entitlement to § 1151 compensation for hypothyroidism because it already is a service-connected disability.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2010).

5.  The criteria are not met for a compensable rating for the bilateral tinea pedis.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, Part 4, including 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002, 2010). 

6.  The criteria are not met for a rating higher than 10 percent for hypertension.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.104, Diagnostic Code 7101 (2010).

7.  The criteria are not met for a rating higher than 10 percent for hypothyroidism.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.119, Diagnostic Code 7903 (2010)

8.  The criteria are not met for an initial rating higher than 10 percent for the CTS of the left wrist and hand.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 4.71a, 4.124a, Diagnostic Codes 5214, 8515 (2010).

9.  The criteria are not met for an initial rating than 30 percent for the CTS of the right wrist and hand.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 4.71a, 4.124a, Diagnostic Codes 5214, 8515 (2010).

10.  The schedular criteria are met, however, for a higher 100 percent rating for the psychiatric disorder, i.e., bipolar disorder, as of April 7, 2000 (so not just since May 1, 2006).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9432 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether these claims have been properly developed for appellate review.  The Board will then address these claims on their underlying merits, providing relevant statutes, VA regulations, precedent cases, the relevant factual background, and an analysis of its decision.


I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate these claims; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

These VCAA notice requirements apply to all five elements of these claims:  (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; (4) degree of disability; and (5) effective date of the disability.  Further, in the case of his claims for service connection, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to any initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If for whatever reason it was not, however, or the notice provided was inadequate or incomplete, this timing error can be effectively cured by providing any necessary notice and then readjudicating the claim, such as in a SOC or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).


A reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  All VA notice errors are not presumptively prejudicial.  That would impose an unreasonable evidentiary burden on VA to rebut the presumption and require VA to demonstrate why any error is harmless, rather than requiring the Veteran, as the pleading party, to show the error was harmful.  Any error nonetheless must be examined in the context of the facts of the particular case.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Court/CAVC initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice could be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007).  Additionally, consideration was given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).


On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit Court vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court ... requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It also since has been held in Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010), that after a notice error, such as failing to inform the Veteran to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased rating claim, the Veteran's burden to demonstrate prejudice, at the CAVC level, does not shift to VA unless notice is not provided at all.

In this case, letters satisfying these notice requirements mentioned were sent to the Veteran in September 2004, February 2006, November 2006, June 2007, July 2007 and June 2009.  As the initial rating action precipitating this appeal was in 1999, so prior to the enactment of the VCAA in November 2000, the letters were not sent prior to initially adjudicating his claims, in the preferred sequence.  38 C.F.R. § 3.159(b)(1).  But the Court clarified in Pelegrini and other cases that this does not require VA to vitiate the initial decision and start the whole adjudicatory process anew, as if the initial decision was not made.  Rather, VA need only provide any necessary VCAA notice, give the Veteran time to submit additional evidence and/or argument in response, and readjudicate the claims such that the intended purpose of the notice is service - that is to say, so he is given ample opportunity to participate effectively in the adjudication of his claims.  

In this way, the timing error in the provision of his notice, since it did not precede the initial adjudication of his claims, nonetheless is rectified ("cured") and in the process rendered inconsequential ("harmless error").  38 C.F.R. § 20.1102.

And, here, his claims have been readjudicated in the SSOCs issued since providing all required VCAA notice, most recently in a SSOC dated in May 2010.  So his claims have been reconsidered since providing all required VCAA notice to, in turn, rectify ("cure") the timing defect in the provision of this additional notice since it did not precede the initial adjudication of his claims.  See again Mayfield IV, Prickett, supra.   These letters informed him of the evidence required to substantiate his claims and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  The letters also informed him of the downstream disability rating and effective date elements of his claims.

Also during the pendency of this appeal, VA's regulations pertaining to the requirements for establishing a service-connection claim for PTSD were again amended effective July 13, 2010.  See Stressor Determinations for PTSD, 75 Fed.Reg. 39843 (July 13, 2010) (amending 38 C.F.R. § 3.304(f)(3)).  This most recent amendment liberalizes, in some cases, the evidentiary standard for establishing the required in-service stressor.  Id.  They do not, however, amend or modify the requirement that a Veteran have a DSM-IV diagnosis of PTSD.  And absent this required diagnosis, there necessarily cannot be any linkage of this diagnosis to a traumatic event (i.e., "stressor") during his military service because there is no current disability due to this condition to attribute to his service, even were the Board to assume for the sake of argument that the claimed event(s) in service actually occurred.  So this change to subpart (f)(3) has no bearing on the outcome of this appeal.  The Board, therefore, is not required to remand this claim to apprise the Veteran of these revisions to this regulation.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Moreover, the Veteran and his representative have not alleged any prejudicial error in the content or timing of the VCAA notice he received.  And as explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing why a VCAA notice error in timing or content is unduly prejudicial, meaning outcome determinative of his claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

And as for the duty to assist, the RO obtained the Veteran's service treatment records (STRs), private medical records, as well as the reports of his VA treatment and compensation examinations.  These reports, and the other evidence of record, contain the information and findings needed to fairly decide his claims.  So reexamination is not needed.  38 C.F.R. §§ 3.327, 4.2.

Thus, as there is no other indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Also keep in mind the Board is partly granting the Veteran's appeal, assigning the highest possible 100 percent rating for his bipolar disorder as of an earlier date, April 7, 2000, the date of receipt of this claim.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.

II.  General Statutes and Regulations Governing Claims for Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of active duty (AD) or active duty for training (ACDUTRA) during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there generally must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain chronic diseases, such as arthritis and organic diseases of the nervous system, will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).


But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).


Supporting medical evidence is not always or categorically required when the determinative issue involves either medical etiology or diagnosis, but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C. § 1154(a).  See Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009);

Service connection also may be granted on a secondary basis for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This includes situations where a service-connected disability has aggravated a non-service-connected condition, but in this latter instance the Veteran is only compensated for the degree of disability over and above that existing prior to the aggravation.  38 C.F.R. § 3.303(b); Allen v. Brown, 7 Vet. App. 439 (1995).

The determination as to whether these requirements for service connection are met, regardless of the theory of entitlement alleged, is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

III.  Service Connection for a Multi-symptom Disability Claimed as Fatigue, Increased Muscle Enzymes, Body Pain, Joint Pain, Muscle Cramping, Stiffness, Cold Intolerance, and Constipation

As explained, the most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  Generally speaking, a current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

In this critical regard, the Veteran has neither provided nor identified the existence of any medical evidence showing current diagnoses to account for these claimed disorders, which, in actuality, are merely symptoms.  As an example, when a Veteran has hyperlipidemia, elevated triglycerides, and elevated cholesterol, they are actually laboratory results and not, in and of themselves, ratable disabilities for VA compensation purposes.  61 Fed. Reg. 20440, 20445 (May 7, 1996).  So similarly, when he merely has symptoms, he does not necessarily have ratable disabilities in the absence of underlying diagnoses to account for his symptoms.

The Veteran's STRs do not refer to either fatigue, increased muscle enzymes, body pain, joint pain, muscle cramping, stiffness, cold intolerance, or constipation.  So there is no objective indication he had any of these symptoms during his military service.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records (STRs, etc.).  But the Buchanan Court went on to point out the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So the fact that there are no documented complaints of relevant symptoms during service, while not in and of itself dispositive of a claim, nonetheless is probative evidence to be considered in making this determination and, indeed, evidence against this notion.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (for non-combat Veterans providing non-medical related lay testimony 

regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements).  See also Struck v. Brown, 9 Vet. App. 145 (1996).

Further, these several complaints were not initially voiced until many years after his discharge from service.  In March 1999, a VA compensation examination was performed concerning his service-connected thyroid disorder.  That examiner noted the Veteran's complaints included lethargy, body aches, and constipation.  In reporting the diagnostic assessment that examiner noted that, according to the Harrison Textbook of Medicine, hypothyroidism is a well known side effect of Lithium (which had been prescribed for treatment of the Veteran's 
service-connected psychiatric disorder).  And other side effects of this medication and disease also included constipation, stiffness, and cramping of muscles.  So these symptoms were associated with his already service-connected disability or, in one form or another, treatment of service-connected disability.

Thereafter, his complaints continued coincident with his diagnosis of hypothyroidism.  In February 2000, VA outpatient records show that he presented with multiple joint and body complaints. 

In April 2000, laboratory studies revealed a mild increase in his creatine phosphokinase (CPK).  The examiner noted myalgias with fibromyalgia symptoms.  There were no signs of myopathy either on examination or electromyograph (EMG) study.  The examiner commented that the mildly increased CPK was constitutional and within the normal range for African-American males.  Generally speaking, mere congenital (constitutional) or developmental defects are not diseases or injuries within the meaning of applicable legislation for VA disability compensation purposes and, thus, not service connectable and compensable unless there is a congenital or development disease (not defect) aggravated by superimposed disease or injury during service.  See VAOPGCPREC 82-90 (July 18, 1990).  See also Martin v. Principi, 17 Vet. App. 342, 328-39 (2003); Winn v. Brown, 8 Vet. App. 510, 516 (1996); and Quirin v. Shinseki, 22 Vet. App. 390 (2009).

Private medical records dated in April 2000 included diagnoses of myositis, and diagnoses in September 2000 included myalgia and myositis.

During a VA examination in March 2005, the examiner noted the Veteran's complaints of whole-body myalgias with diffuse tender points.  The examiner commented this may be secondary to hypothyroidism.  It was also questionably consistent with fibromyalgia.  Since then the Veteran has continued to complain of diffuse pain.

In light of his persistent complaints of these symptoms, additional VA examinations were performed in March 2010.  And in regard to these specific complaints, the examiner commented that:

The symptoms of fatigue, lethargy, cold intolerance, constipation, stiffness, depression, joint pains/chronic body aches and pain, myalgias (muscle cramps) are all listed as possible clinical manifestations of hypothyroidism and are not separate and distinct entities/disabilities.  [A]lthough hypothyroidism can cause myalgias, there is no mention in the literature of elevated CPK (muscle enzymes).  [T]he Veteran has only slightly elevated muscle enzymes which is non specific, clinically insignificant and not diagnostic of any neuromuscular disorder.

Both the March 2005 and March 2010 VA compensation examiners conceded that the symptoms about which the Veteran complains may or possibly could be related to his hypothyroidism, so part and parcel of this service-connected disability.  See again 38 C.F.R. § 3.310(a) and (b), permitting service connection on this secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  These examiners posited this correlation in equivocal terms, which usually is insufficient to establish this connection and indirect relationship to his military service.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); and Winsett v. West, 11 Vet. App. 420, 424 (1998).  But an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "obvious" or "definite" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  That is to say, use of cautious language does not always express inconclusiveness in a doctor's opinion.  Rather, the opinion should be viewed in its full context and not characterized solely by the medical professional's choice of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).

More importantly, though, the March 2010 VA compensation examiner did not diagnose a separate and distinct disability resulting from these symptoms or indicate or suggest that any such conclusion was warranted.  Indeed, to the contrary, he expressly refuted this notion and explained that these claimed symptoms, instead, were at most mere manifestations of the hypothyroidism.

The Veteran's hypothyroidism, as mentioned, is an already service-connected disability, rated as 10-percent disabling under DC 7903, so his associated symptoms are considered in evaluating the overall severity of this disability.  As the Court has explained, compensating him twice for these same symptoms would overcompensate him for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  In other words, it would violate VA's anti-pyramiding regulation.  38 C.F.R. § 4.14.

So, in effect, these claimed symptoms are not a ratable disability - instead, symptoms associated with an already service-connected disability that must be rated accordingly.  Cf., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  His complaints of body pain, joint pain, muscle cramping, and stiffness are all indications of his general discomfort attributable to service-connected disability, not representative of separately ratable disability.

The same is true of his constipation, which also is a mere symptom, not, in and of itself, ratable disability for which service connection may be granted.  Ditto for his elevated enzymes; this is a laboratory test result (like the example cited earlier concerning hyperlipidemia, elevated triglycerides, and elevated cholesterol) and thus not, in and of itself, a ratable disability for VA compensation purposes.  See again 61 Fed. Reg. 20440, 20445 (May 7, 1996).

While all of these claimed symptoms may be evidence of underlying disability or may later cause or result in disability, service connection may not be granted for a mere symptom or a laboratory finding.  A disability for VA compensation purposes refers to an impairment of earning capacity due to a disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).

For these reasons and bases, the Board rejects the Veteran's unsubstantiated lay statements and testimony as competent and credible evidence sufficient to establish the required current diagnoses of chronic disabilities involving either fatigue, increased muscle enzyme, body pain, joint pain, muscle cramping, stiffness, cold intolerance, or constipation.  See Colantino v. Shinseki, No. 2009-7067, 2010 WL 2163002 (Fed. Cir. June 1, 2010); Johnson v. Shinseki, No. 2010-7060 (Fed. Cir. June 10, 2010).

Consequently, the Board finds that the preponderance of the evidence is against this claim and, as such, it must be denied.  38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

IV.  Service connection for Schizophrenia and PTSD

As already alluded to, service connection already is in effect for bipolar disorder, so for existing mental illness causing manic and depressive episodes.  See Dorland's Illustrated Medical Dictionary 201 (28th ed. 1994).  The Veteran resultantly already is receiving compensation for this; he had a 70 percent rating until May 1, 2006 (an increase from an earlier 30 percent rating), and he has had an even higher 100 percent rating since May 1, 2006.  He is additionally requesting service connection for schizophrenia and PTSD, however, so the Board also has to consider whether service connection is warranted for these other conditions.  The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

PTSD is a neurosis, whereas schizophrenia is a psychosis.

Psychoses will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  
According to 38 C.F.R. § 3.384, 71 Fed. Reg. 42,758-60 (July 28, 2006), a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

But as with the claims just adjudicated regarding the multiple symptoms, there is no evidence showing current diagnoses of schizophrenia and PTSD, including at any time since filing these claims.  In presenting his arguments in his substantive appeal to the Board (on VA Form 9) in May 2009, the Veteran contended that his PTSD is non-combat related and a result of his medical discharge from the military.  He maintains that his medical discharge from the military caused significant stress on him and led to the eventual development of PTSD.  In regard to schizophrenia, he points to a September 2005 VA clinical record wherein an examiner reports "[the Veteran] is 100% SC for bipolar d/o/schizoaffective d/o...."  

In actuality, however, only the bipolar disorder is service connected and rated at this maximum possible 100-percent level.  Moreover, as a practical matter, all mental disorders, regardless of their specific diagnosis, are rated under the same criteria found at 38 C.F.R. § 4.130 (see the General Rating Formula for Mental Disorders), unless the Veteran has an eating disorder, which is not shown to be the case here.  So the distinction between whether he just has a bipolar disorder, which is rated under DC 9432, versus or in addition to schizophrenia or some variant of it (DCs 9201 to 9211) and PTSD (DC 9411) is largely academic because, in rating the bipolar disorder, the same considerations come into play as when rating schizophrenia and/or PTSD.


And, regardless, the simple fact remains that the Veteran simply has not received diagnoses of schizophrenia and PTSD, so he has not satisfied his threshold preliminary burden of at least establishing he has these claimed conditions.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of proof he has these alleged conditions, or has at least since filing this claim, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  Both during service and since, his predominant psychiatric diagnosis has been bipolar disorder (with psychoses).  He also has been diagnosed on occasion with alcohol abuse and depression.

Regarding the depression, it is to an extent considered part and parcel of the bipolar disorder since, by definition, it is the polar opposite of his manic episodes.  And to the extent it may not be, the Board is remanding this component of the claim for further development.

Regarding the alcohol abuse, disability resulting from alcohol abuse, since it is willful misconduct, generally cannot be service connected.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  VA's General Counsel has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

There is a very limited exception to this general rule.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service. Id., at 1376. However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  

But in further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

Neither schizophrenia nor PTSD is the type of condition that is readily amenable to lay diagnosis or probative comment on its etiology, such as would be the case if the Veteran's claim, instead, was for pes planus (flat feet), tinnitus (ringing in his ears), a broken arm, separated shoulder, or varicose veins, etc.  See again Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Having said that, the Board is aware that PTSD has been considered on occasions during his many years of psychiatric evaluation and treatment.  In December 2005, on the first part of a four-question survey, there was a reportedly positive screening for PTSD, but as there was no precipitating stressor, the questioning ended at that point.

More importantly, VA psychiatric diagnostic testing was more recently performed in August 2009.  The Veteran complained that he had PTSD due to his many problems with VA.  But at the conclusion of that mental status evaluation, the examiner specifically noted there was no Axis I diagnosis of either schizophrenia, affective disorder, or PTSD.

Absent this required confirmation that he has these alleged conditions, these claims must be denied because the preponderance of the evidence is against them, so no reasonable doubt to resolve in the Veteran's favor.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).


V.  Service connection for PN

The Veteran also claims that he has bilateral PN of his lower extremities secondary to his already service-connected Type II Diabetes Mellitus, as an associated complication.  Again, however, recent diagnostic testing did not confirm he has lower extremity PN, so there is no such disability to etiologically link or relate to his diabetes.

In order to establish entitlement to service connection on this secondary basis, there must be:  (1) evidence of current disability due to the claimed condition; (2) evidence of service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service- connected disability and the current disability claimed.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

So, by logical deduction, if the Veteran has not first established that he has the claimed condition - here, lower extremity PN, there necessarily cannot possibly be any relationship or correlation between a condition that, for all intents and purposes, does not exist, and his service-connected disability - here, his Type II (adult-onset) Diabetes Mellitus.  See McQueen v. West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 148, 158 (1998).

In March 2005, the Veteran had a VA compensation examination.  He reported only a history of tingling in his hands beginning in 1995 or thereabouts.  The examiner noted that bilateral CTS had been diagnosed by Neurosurgery, so presumably was the source of this tingling sensation in his hands.  During other portions of that examination, there was decreased sense in vibration up to the knees and up to the elbows.  Otherwise, sensory and pinprick testings were intact.  There was Grade I to Grade II generalized mils tremulousness noted in all extremities on posture and kinetic movements.  The examiner diagnosed PN and indicated it was most likely secondary to diabetes mellitus.  He added that hypothyroidism also may have been playing a role.


Since that VA examination, however, the Veteran has undergone more extensive evaluation and testing of his lower extremities in March 2010, which included a nerve conduction study(NCS).  And, significantly, the results of this NCS study were considered within normal limits.  Moreover, citing the results of this diagnostic study, this additional March 2010 VA examiner concluded there was insufficient evidence to warrant an acute diagnosis of PN due to diabetes.

So while the Board has considered the initial suspicion the Veteran had PN, this since has been ruled out by more comprehensive testing and evaluation - namely, by electrodiagnostic testing in the form of the NCS.  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  See also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  The Board gives greater probative weight to the report of this evaluating VA physician because he considered not only the Veteran 's pertinent medical and other history, including his complaints and prior provisional diagnosis of PN, but also the results of the NCS (an objective measure of whether there is PN), which were within normal limits so not suggestive of this condition.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

For these reasons and bases, the preponderance of the evidence is against this claim, in turn meaning the benefit-of-the-doubt doctrine does not apply, and that this claim resultantly must be denied.  38 C.F.R. § 3.102; Gilbert and Dela Cruz, supra.


VI.  Entitlement to § 1151 Compensation for Hypothyroidism

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to the Veterans or the dependents or survivors of Veterans.  38 U.S.C.A. § 511(a).  The Board may dismiss any appeal that fails to allege error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.

In an April 1999 decision, the RO granted service connection for hypothyroidism secondary to the already service-connected bipolar disorder and assigned an initial 10 percent rating for the hypothyroidism retroactively effective from August 3, 1998.  So the Veteran already is receiving compensation for this 
service-connected disability.

A claim for § 1151 compensation is akin to a claim for service connection because, if the § 1151 claim is eventually granted, the disability at issue is for all intents and purposes treated as though it is service connected.  And in Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009), the Federal Circuit indicated that separate theories in support of a claim for benefits for a particular disability does not for jurisdictional purposes equate to separate claims for benefits for that disability.

Thus, as the Veteran already is receiving compensation for his hypothyroidism on the basis that it is a service-connected disability, he necessarily cannot also receive additional compensation for this same disability under the alternative provisions of § 1151 since this would violate VA's anti-pyramiding regulation.  38 C.F.R. § 4.14.  So there is no question or controversy remaining concerning this claim; instead, it is moot.  And since the underlying claim is moot, there is no further jurisdiction to act on the claim.  Nor are any exceptions to the mootness doctrine applicable because the relief sought on appeal has been accomplished without the need for action by the Board.  38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.  See also Thomas v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367-68 (1995); Bond v. Derwinski, 2 Vet. App. 376, 377 (1992).  

Accordingly, the appeal of this claim is dismissed.  See Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

VII.  General Statutes and Regulations Governing Claims for Increased Ratings

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased-rating claim was filed, or even up to one year prior, until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  In this circumstance, the rating must be "staged" to compensate the Veteran for this variance in the severity of his disability.  The same is true when he timely appeals an initial rating for a disability.  See Fenderson, 12 Vet. App. at 125-26.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

VIII.  Entitlement to a Compensable Rating for Tinea Pedis

Service connection was established for tinea pedis in an April 1988 decision.  The RO assigned a noncompensable (i.e., 0 percent) disability rating under 38 C.F.R. § 4.118, Diagnostic Code 7813, retroactively effective from March 1988.  This diagnostic code reflects a rating by analogy to Dermatophytosis and, in turn, as a skin disorder since there was no diagnostic code specifically pertaining to tinea pedis (Athlete's feet).  See 38 C.F.R. §§ 4.20 and 4.27.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

During the course of this appeal, VA revised the criteria for the evaluation of skin disabilities, effective August 30, 2002.  67 Fed. Reg. 49590 (July 31, 2002) (codified at 38 C.F.R. § 4.118 (2007)).  The revised rating criteria are inapplicable prior to their effective date, rather, only may be applied prospectively, though VA adjudicators may consider the applicability of both the revised and former versions of the rating criteria for the period since the effective date of the change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 7-2003; 69 Fed. Reg. 25,179 (2004).

As mentioned, the Veteran's tinea pedis is rated by analogy under DC 7806 to dermatophytosis-eczema.  Examiners also have noted onychomycosis.  Onychomycosis is a fungal disease of the nails of the fingers and toes, see Dorland's Illustrated Medical Dictionary 922 (26th ed. 1981), and is also evaluated as eczema under 38 C.F.R. § 4.118, DC 7806.  The medical terms onychomycosis and tinea unguium are synonymous.  Dorland's Illustrated Medical Dictionary 28th ed. 1178 (1994).  Tinea unguium is a dermatophytosis evaluated under DC 7813, which is rated by analogy as disfigurement of the head, face, or neck (under DC 7800), as scars (under DCs 7801, 7802, 7803, 7804, or 7805), or as dermatitis (under DC 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, DC 7813.


The following rating criteria were in effect prior to August 2002:

Dermatophytosis was rated as scars, disfigurement, etc., on the extent of constitutional symptoms, physical impairment.  Diagnostic Code 7813.

Superficial scars, which are poorly nourished, with repeated ulceration, and superficial scars which are tender and painful on objective demonstration warrant a 10 percent evaluation.  Other scars are rated on the degree of limitation of function of the affected part.  Diagnostic Codes 7803, 7804, 7805.  The rating schedule did not provide for evaluating disfigurement of areas other than the head, face, or neck.

Under Diagnostic Code 7806, eczema with slight, if any, exfoliation, exudation or itching, if on a non-exposed surface or a small area, warrants a noncompensable rating.  With exfoliation, exudation or itching, if involving an exposed surface or extensive area, a 10 percent evaluation is warranted.  If there is exudation or itching constant, extensive lesions or marked disfigurement, a 30 percent rating is for assignment.  With ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or when the disorder is exceptionally repugnant, a 50 percent evaluation is warranted.

As of August 2002, the following criteria took effect:

Dermatophytosis of areas other than the head, face, and neck is to be rated as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805) or dermatitis (Code 7806)), depending on the predominant disability.  Diagnostic Code 7813.  In this case, Veteran's tine pedis is primarily manifested by a rash rather than scarring or disfigurement, so the appropriate Diagnostic Code is 7806.

A 60 percent rating is warranted for dermatitis or eczema involving more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12- month period.  If the disability involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent evaluation is to be assigned.  A 10 percent rating is for assignment where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas is affected, or intermittent systemic therapy has been required, such as corticosteroids or other immunosuppressive drugs, for a total duration of less than six weeks during the past 12-month period.  Where less than 5 percent of the entire body or less than 5 percent of exposed areas is affected, and no more than topical therapy has been required during the past 12-month period, a zero percent rating is appropriate.  Diagnostic Code 7806.

A 10 percent evaluation is to be assigned for scars, on other than the head, face, or neck, that are superficial and that do not cause limited motion, and that comprise an area or areas of 144 square inches (929 sq. cm.).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.  A superficial scar is one not associated with underlying soft tissue damage.  Diagnostic Code 7802.

Superficial, unstable scars are rated 10 percent disabling.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  Diagnostic Code 7803.

A 10 percent rating is warranted for superficial scars that are painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  In this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  Diagnostic Code 7804.

Other scars are to be rated based on limitation of function of the affected part.  Diagnostic Code 7805.

As mentioned, the Veteran's service-connected disability has been manifested primarily by objective evidence of a skin rash involving his feet - ergo, Athlete's feet, the more common term for tinea pedis.  It is characterized by occasional exfoliation and itching, so the appropriate Diagnostic Code is 7806.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  Any change in DC by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In considering the old criteria, although there is evidence of active manifestations, mainly itching and scaling, it does not involve an unexposed area and is not considered extensive.  VA outpatient records dated from 1999 to 2010 show the Veteran was occasionally seen for feet-related problems and symptoms.  Over the course of these several years, he received treatment and continuing medication for his skin disorder.  In March 2000, he was given medication for nummular eczema of the feet.  In May 2006, he was treated for fungal infection of the feet.  In August 2009, he complained of painful elongated toenails and calluses.  On examination, there were no new lesions and the toe webs were clear.  He had onychomycotic elongated toenails that were trimmed.  In August 2009, he complained of painful elongated toenails and calluses.  There were no new lesions shown and his toe webs were clear.  Onychomycosis was noted.  He received medication and his toenails were trimmed.

During a VA examination in October 2000, the Veteran reported symptoms that included scaling and itching.  He treated his infections with antifungal medications such as Lotrimin and Spectazole.  On examination there was a moderate amount of scaling on the dorsum, instep, and toe webs of each foot.  The toenails were dystrophic with significant subungual debris and hyperkeratosis of the heels.  In reporting the diagnosis, it was reiterated there was onychomycosis with concurrent tinea pedis.  


During a more recent VA examination in October 2007, the Veteran reported that he used foot powder and Lomitrin.  He also stated that he had itching over his whole body.  The medications that were prescribed included Clotrimazole (topical cream), lactic acid lotion, and Tolnaftate (topical powder).  On examination there was less than 5 percent of the body affected.  The left big toe nail was noted to be surgically absent.  Otherwise, the skin looked healthy with no significant skin lesion noted over the feet.  

During an even more recent March 2010 examination, the Veteran reported intermittent problems since 1988.  He stated that his medications included Clotrimazole (topical cream) and Tolnaftate (topical powder).  The examiner clarified that neither was a corticosteroid or immunosuppressive.  On examination, there was less than 5 percent of the body affected.  There was a circumscribed area on the Veteran's feet that was described as ringworm-type scaling.  

The symptoms shown are not considered extensive and only affect the Veteran's feet, which is not an exposed area.  Still further, he does not have any associated limitation of function, such as any related limitation of motion.  Additionally, the VA examination reports do not convey that he has functional impairment of his feet.  Consequently, as ulceration, exfoliation or itching, involving an exposed area, have not been shown, he is not entitled to a compensable rating under the former Diagnostic Codes.

The Veteran is not entitled to a compensable rating for tinea pedis under the revised standards, either.  In March 2010, the examiner specifically noted that less than 5 percent of the Veteran's total body was affected.  The evidence fails to show that his tinea pedis involves scars that are deep and nonlinear, superficial and nonlinear, or unstable or painful.  He also has not required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12 months; indeed, the VA compensation examiner expressly indicated this has not occurred.


The Board also considered other diagnostic codes, but there does not appear to be another similar diagnostic code available to more appropriately rate the Veteran's tinea pedis at a higher evaluation.  Consequently, the preponderance of the evidence is against his claim, in turn meaning there is no reasonable doubt to resolve in his favor, and that his claim resultantly must be denied.  38 C.F.R. § 4.3.

IX.  Entitlement to a Rating Higher than 10 Percent for Hypertension

Service connection for hypertension was granted in an April 1988 decision and a 10 percent rating assigned under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101, retroactively effective from March 1988.

Diagnostic Code 7101 provides a 10 percent rating where diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or where an individual has a history of diastolic pressure that is predominantly 100 or more requiring continuous medication for control.  A higher 20 percent rating requires diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  Diastolic pressure of 120 or more is rated even higher, as 40-percent disabling, and a maximum 60 percent rating is warranted for diastolic pressure of 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

In April 2000, the RO received the Veteran's claim.  Since 1999, so one year prior, the medical evidence indicates his diastolic pressure has been predominantly less than 100.  On occasion, he has had diastolic readings of 100 or more.  For example, VA records dated between May 2001 and August 2001 shows readings that ranged from 99 to 106; however, this only represented a very short period of time.  Since then it appears that his hypertension has been under control with the medication that has been prescribed, as evidenced by the results of his most recent VA examination in March 2010 when there were 3 recorded blood pressure readings of 109/72, 122/80, and 115/77.

The same is true for the systolic pressure; there is no reading of 200 or above for the entire appeal period.  Therefore, it cannot be said that he has systolic readings predominantly above 200, which is needed for a higher rating.  

So, overall, this evidence does not indicate diastolic blood pressure of predominantly 110 or more, or systolic pressure predominantly 200 or more.  As such, a higher rating for the Veteran's hypertension is not warranted under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.

X.  Entitlement to a Rating Higher than 10 Percent for the Hypothyroidism

During a March 1999 VA examination for compensation purposes, the Veteran was noted to have a history of elevated thyroid stimulating hormone levels.  He was undergoing VA monitoring with thyroid functioning tests.  The examiner commented that hypothyroidism is a side effect of Lithium, which had been prescribed for treatment of the Veteran's service-connected psychiatric disorder.

Based on this, the RO granted service connection for hypothyroidism in April 1999.  The Veteran appealed that decision, asserting entitlement to a higher rating for this disability.

The existing 10 percent rating for the hypothyroidism is under 38 C.F.R. § 4.119, Diagnostic Code 7903 (which specifically concerns hypothyroidism).  Hypothyroidism with fatigability, or; continuous medication required for control, is rated 10-percent disabling; with fatigability, constipation, and mental sluggishness is rated 30-percent disabling; with muscular weakness, mental disturbance, and weight gain is rated 60-percent disabling; with cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness is rated 100-percent disabling.

During a VA examination in October 2004, the Veteran denied any fatigability.  He reported experiencing constipation, tingling and numbness in his fingers, fluctuating cold intolerance, and occasional hoarseness.  He also acknowledged there had been no change in his weight.  In reporting the diagnostic assessment, the examiner clarified that the Veteran's disease was in remission and controlled with Synthroid.  

During his more recent VA compensation examination in March 2010, the Veteran reported that he had a variety of symptoms including fatigue, joint pain, lethargy, increased muscle enzymes, non-specific cold intolerance, and muscle cramps.  On objective physical examination, however, his thyroid was of normal size.  There was no evidence of anemia, nodules, or thyroid disease.  The examiner acknowledged that the Veteran's complaints were all possible clinical manifestations of his hypothyroidism, but nonetheless, that his disease was in remission.  And this was reflected in the consequent diagnosis of hypothyroidism, mild, successfully treated as evidenced by a normal T4.

The VA examiners have conceded the several symptoms the Veteran recounts could be attributable to his hypothyroidism from a clinical standpoint.  But, ultimately, these examiners nevertheless have concluded the hypothyroidism is being successfully treated such that it is in full remission, relatively mild, and, on the whole, not particularly disabling.  The objective testing, including especially the thyroid functioning testing, bore this out as the results were essentially within normal limits.  So even assuming, for the sake of argument, the numerous symptoms claimed are associated with the hypothyroidism, they have not had a consequent effect on this condition's overall severity - and specifically in terms of the applicable rating criteria.  Ratings are not so much based on symptoms the Veteran does or does not experience, rather, more so on the effect the symptoms he experiences causes disability - as in his occupational and social functioning.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (indicating the use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as mere examples of the type and degree of symptoms, or their effects, which would justify a particular rating).

In Johnson v. Brown, 7 Vet. App. 95 (1994), the Court held that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned.  Whereas, in Melson v. Derwinski, 1 Vet. App. 334 (1991), the Court pointed out that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met.
A more recent precedent case, Tatum v. Shinseki, 23 Vet. App. 152 (2009), clarified that the joining of criteria by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of a diagnostic code, as here, which uses successive rating criteria, where assignment of a higher rating requires that elements from a lower rating are met.

The Veteran already has a 10 percent rating for his hypothyroidism, so itself an acknowledgment that he experiences fatigability or needs medication for continuous control of this condition.  There, at times, have been suggestions he also experiences some, though not all, of the symptoms for a higher rating, such as constipation, cold intolerance or muscular disturbance (pain or spasms and regarding his enzymes' level versus weakness), but there equally have been indications he does not have, for example, the required weight gain, cardiovascular involvement, and bradycardia, etc.  And to the extent he has mental disturbance, keep in mind that he already is receiving compensation for his mental impairment under the guise of his bipolar disorder.  So, on the whole, he has not experienced the succession of symptoms required for a higher rating and, even more importantly, has not had the required resultant effect in the way of consequent disability.

Moreover, the most recent VA compensation examination for this disability was in March 2010, so relatively recently.  Hence, the resultant findings are not stale or out of date, but instead provide an assessment of the current severity of this disability such that reexamination is not needed.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).


XI.  Entitlement to Higher Ratings for the Bilateral CTS

A) Entitlement to a Rating Higher than 10 Percent for the Left-Sided CTS

The Board granted service connection for bilateral CTS in a June 2003 decision.  This based on a VA medical opinion that indicated that CTS is secondary to hypothyroidism.  This grant was effectuated in a September 2003 rating action.  A 10 percent evaluation was assigned to the left wrist and thirty percent to the right wrist, effective September 1999.  The Veteran filed a claim for an increased rating in a Statement in Support of Claim (VA Form 4138) received in July 2004.  

This disability in question is rated by analogy under 38 C.F.R. § 4.124a, Code 8515.  The provisions of 38 C.F.R. § 4.120 dictate that neurologic disabilities are ordinarily rated in proportion to the impairment of motor, sensory or mental function, with special consideration of any psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, injury to the skull, etc.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.

The provisions of 38 C.F.R. § 4.123 provide that neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate incomplete paralysis.  38 C.F.R. § 4.123.

The RO considered the Veteran's CTS under Diagnostic Code 8515, paralysis of the median nerve.  Under Diagnostic Code 8515 (or Diagnostic Code 8615 for median nerve neuritis), a 10 percent evaluation may be assigned for mild incomplete paralysis of the median nerve for the minor upper extremity.  A 20 percent evaluation requires moderate incomplete paralysis.  A 40 percent evaluation requires severe incomplete paralysis.  A 60 percent evaluation requires complete paralysis of the median nerve, the hand inclined to the ulnar side with the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, and the thumb in the plane of the hand (ape hand); incomplete and defective pronation of the hand with the absence of flexion of the index finger, feeble flexion of the middle finger, inability to make a fist, and index and middle fingers that remain extended; inability to flex the distal phalanx of the thumb with defective opposition and abduction of the thumb at right angles to the palm; weakened flexion of the wrist; and pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

As the medical evidence also refers to ulnar neuropathy, other potentially applicable Diagnostic Codes includes 8515 and 8516.  Under Diagnostic Code 8516 (or Diagnostic Code 8616 for ulnar nerve neuritis), a 10 percent evaluation may be assigned for mild incomplete paralysis of the ulnar nerve for the minor upper extremity.  A 20 percent evaluation requires moderate incomplete paralysis.  A 30 percent evaluation requires severe incomplete paralysis.  A 50 percent evaluation requires complete paralysis characterized as the "griffin claw" deformity, due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and the thenar and hypothenar eminences; loss of extension of the ring and little fingers, the inability to spread the fingers or reverse, the inability to adduct the thumb; flexion of the wrist weakened.

The enlistment examination report shows that the Veteran is right handed.  See 38 C.F.R. § 4.69 [a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes, and only one extremity is to be considered major].

During the course of this appeal, VA outpatient records show that the Veteran was afforded several VA examinations.  He has had exacerbation of his left hand CTS.  In February and August 2003 he was seen for increasing pain in the hands.  

EMG findings in 2004 were indicative of bilateral CTS, moderate on the left.  In August 2004 the Veteran requested surgical evaluation but continued conservative treatment.  

EMG was repeated in 2007, which was indicative of mild left CTS.  In July 2009 he was seen in neurology for follow up for bilateral CTS complaints.  On examination there was no wasting of the thenar muscle and there was no Tinel's sign.  The examiner noted that the Veteran did not report any complaints concerning his CTS.  It was also noted that surgical release would not offer relief.  The diagnosis was asymptomatic CTS on the left.   

VA examination was conducted in March 2010.  The Veteran reported that his CTS was becoming progressively worse.  He has used the medication Gabapentin intermittently over the years.  His symptoms included numbness, tingling, and pain, worse on the right.  The examiner noted that the EMG results in July 2009 were indicative of moderate bilateral CTS.  

Although there is positive evidence of neuralgia and decreased sensation to light touch, the objective medical findings do not support assigning an even higher rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that the factors listed in the rating formula are mere examples of conditions that warrant a particular rating and are only used as a guide to help differentiate between the different evaluation levels); see, too, 38 C.F.R. § 4.1.  The record does not show symptoms more commensurate with moderate incomplete paralysis of the median nerve of this extremity, so as to in turn warrant the next higher rating of 30 percent under Diagnostic Code 8515.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability. 

The Board is aware that the EMG results have indicated that he has had mild to moderate CTS.  Significantly, however, the neurological examinations failed to reveal anything more than mild CTS, not the required moderate or even severe impairment.  There were relatively few, if any, objective indications of moderate debilitating neurological manifestations.  In July 2009, there was a negative Tinel's test.  

Indeed, in March 2010, the evaluating clinician specifically found no atrophy of the muscles, weakness of the hand, paralysis or neuritis of the left wrist.  Objective neurological testing found muscle strength of 5/5 in both upper extremities and deep tendon reflexes in the upper extremities of 2+, and symmetric.  He had full active movement against full resistance on left wrist extension and flexion.  The position sense was normal.  The left finger jerk was 2+.  There was no abnormal muscle tone or bulk, and no tremors, tics, or other abnormal movements shown.  None of the function of any joint was affected by the nerve disorder.  The March 2010 VA examiner opined that the paralysis in the median nerve distribution of the Veteran's left upper extremity had no effect on any joint.  Further, his disorder would only cause mild impairment in his daily activities.  The Board thereby concludes that the overall neurological symptomatology of the left wrist disability approximates mild symptoms.  

As the preponderance of the evidence is against the Veteran's claim for a higher disability rating for his service-connected left wrist disability, 
the "benefit-of-the-doubt" rule is not applicable, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

B) Entitlement to a Rating Higher than 30 Percent for the Right-Sided CTS

Under Diagnostic Code 8515 (or Diagnostic Code 8615 for median nerve neuritis), a 10 percent evaluation may be assigned for mild incomplete paralysis of the median nerve for the major upper extremity.  A 30 percent evaluation requires moderate incomplete paralysis.  A 50 percent evaluation requires severe incomplete paralysis.  A 70 percent evaluation requires complete paralysis of the median nerve, the hand inclined to the ulnar side with the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, and the thumb in the plane of the hand (ape hand); incomplete and defective pronation of the hand with the absence of flexion of the index finger, feeble flexion of the middle finger, inability to make a fist, and index and middle fingers that remain extended; inability to flex the distal phalanx of the thumb with defective opposition and abduction of the thumb at right angles to the palm; weakened flexion of the wrist; and pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

Under Diagnostic Code 8516 (or Diagnostic Code 8616 for ulnar nerve neuritis), a 10 percent evaluation may be assigned for mild incomplete paralysis of the ulnar nerve for the major upper extremity.  A 30 percent evaluation requires moderate incomplete paralysis.  A 40 percent evaluation requires severe incomplete paralysis.  A 60 percent evaluation requires complete paralysis characterized as the "griffin claw" deformity, due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and the thenar and hypothenar eminences; loss of extension of the ring and little fingers, the inability to spread the fingers or reverse, the inability to adduct the thumb; flexion of the wrist weakened.

As noted above, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe incomplete paralysis.  Again the Board is aware that EMG findings in 2004 were considered indicative of severe CTS on the right.  In 2007, on repeat study, it was indicative of moderately severe right CTS.  However, because the Veteran's right CTS was not caused by loss of reflexes or characterized by severe organic changes a higher rating is not warranted.  

In this regard, as reported, VA outpatient records show that the Veteran was afforded several VA examinations.  In February and August 2003, he was seen for increasing pain in the hands.  EMG findings in 2004 were indicative of bilateral CTS, severe on the right.  EMG was repeated in 2007, was indicative of moderately severe right CTS.  In July 2009 he was seen in neurology for follow up for bilateral CTS complaints.  The diagnosis was mild CTS on right.   In March 2010, he reported that his CTS was becoming progressively worse.  His symptoms included numbness, tingling, and pain, worse on the right.  He stated that his right finger would freeze in position.  The examiner noted that the EMG results in July 2009 were indicative of moderate bilateral CTS.


The March 2010 VA examiner acknowledge evidence of neuralgia and mild sensory loss to touch.  But the sensory function report indicated that his wrists were normal as to pain and vibration.  The position sense was normal.  The right finger jerk was 2+.  There was no atrophy of the muscles, weakness of the hand, paralysis or neuritis of the right wrist.  Neurological testing found muscle strength of 5/5 in both upper extremities and deep tendon reflexes in the upper extremities of 2+, and symmetric.  He had full active movement against full resistance on right wrist extension and flexion.  There was no abnormal muscle tone or bulk, and no tremors, tics, or other abnormal movements shown.  None of the functions of any joint was affected by the nerve disorder.  The March 2010 VA examiner opined that the paralysis in the median nerve distribution of the Veteran's right upper extremity had no effect on any joint.  The examiner added that this disorder would only cause mild impairment in his daily activities.  Given the mostly subjective symptoms and the mild level of weakness, a rating for more than moderate incomplete paralysis is not warranted.

Moreover, in this regard, the Board also has considered other potentially relevant diagnostic code criteria that might otherwise provide higher initial ratings beyond 10 and 30 percent.  In particular, as the CTS disability is associated with the anatomical location of the wrist joint, the Board has considered whether a higher disability rating than 10 percent is possible under the diagnostic criteria used for rating musculoskeletal conditions.  However, as noted the VA examiner has indicated that the CTS has no effect on any joint function.  

Moreover, the applicable diagnostic criteria for disabilities involving the wrist, found at 38 C.F.R. § 4.71a, Diagnostic Code 5214, only provides for ratings higher when there is ankylosis of the wrist.  Ankylosis requires complete immobility and consolidation of the wrist joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  The mere fact the Veteran continues to have normal range of motion in this wrist in all directions necessarily means that, by definition, this wrist is not ankylosed.  Indeed, there is no contention, let alone medical finding of record, suggesting either wrist has ever been ankylosed.  So there are no applicable Diagnostic Codes that permit assigning higher initial ratings.

XII.  Entitlement to a Rating Higher than 70 percent prior to May 1, 2006 for the Bipolar Disorder

The Veteran had a 30 percent rating for this disorder from December 1, 1990, a higher 70 percent rating from April 7, 2000, and an even higher 100 percent rating since May 1, 2006.  So the specific time period at issue is since April 7, 2000, which was when he filed this claim at issue for a higher rating for this disability.

VA hospital records show that he was admitted to a VA psychiatric daycare program in April 2000, so the same month that he filed this claim for a higher rating.  It was noted on entrance that he was manic and paranoid.  His conversational rate was considered rapid.  It was also described as overproductive.  He was responsive, but rambling and digressive.  The content centered on wrong committed against him by his university and employer.  His mood was hypomanic.  His affect was somewhat inappropriate to content.  There was some paranoid ideation and delusional belief.  The Global Assessment of Functioning (GAF) score given at that time was just 25.

A VA examination was conducted in October 2000.  He reported symptoms that included sexual indiscretions, restlessness, irritability, mood swings, decreased concentration, being easily distracted, confusion, sleep impairment, and audio hallucinations.  On examination, he was casually dressed, alert, and oriented times three (to time, person and situation).  His speech was at a regular rate and rhythm.  He was able to focus as well as sustain and shift attention.  His thought process was coherent.  The GAF score was 51.

Another VA examination was conducted in January 2002.  The Veteran reported frequent mood swings.  He felt like God was conversing with him, instructing him to help the world.  He reported symptoms that included depression, sleep impairment, auditory hallucinations, and hyperactivity.  He  also reported occasional suicidal and homicidal thoughts.  The psychologist noted the Veteran experienced auditory hallucinations, which were related to his bipolar disorder.  His short term memory, concentration, and judgment were severely impaired.  His mood was extremely anxious with rapid speech.  His impulse control was severely impaired and directly related to his bipolar disorder.  His sleep impairment was considered chronic in nature.  The psychologist commented that the Veteran continued to struggle with all major symptoms of his bipolar disorder.  The symptoms appeared to be frequent and severe in nature with no real periods of remission since his last VA examination.  The reported GAF score was 41.  

VA outpatient records dated between 2002 and 2006 show the Veteran continued receiving VA psychiatric counseling and therapy on a outpatient basis.

In regards to occupational or industrial impairment, the examiners have questioned the Veteran's ability to work.  There has been obvious evidence of disturbed thought and behavioral processes.  His thought process was considered to be illogical and incoherent at times.  In reviewing his comments on his former employment, there was obvious evidence of communication problems.  There were manifestations of disorientation.  Further, his memory and concentration were noted to be diminished.  

In considering his social impairment, VA outpatient records dated in March 2000 show the Veteran recently divorced his spouse of 18 years.  Moreover, throughout the time period prior May 2006 he was unable to sleep well.  At times, he was extremely anxious and had recurrent bouts of depression accompanied by homicidal and suicidal ideation.  There were also periods when he his speech was illogical, incoherent, tangential, and circumstantial.  More importantly, he was unable to maintain employment - certainly not employment that could be considered substantially gainful, hence, the granting of a TDIU effectively since August 2001.

The GAF scores assigned during the year 2000 ranged from 25 to 51.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

According to the DSM-IV, a GAF score of just 25 indicates the Veteran's behavior is considerably influenced by delusions or hallucinations or that he has serious impairment in his communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  Whereas a GAF score of 51 indicates he has relatively moderate symptoms or impairment, in comparison.

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

Here, though, more than one evaluator stated the Veteran was, in effect, unemployable by reason of his bipolar disorder.  And this, alone, is reason or justification for assigning the highest possible schedular rating of 100 percent because his bipolar disorder is totally disabling from an occupational standpoint.  Moreover, as also evidenced by his receipt of a TDIU effectively since August 31, 2001, he was totally disabled even when earlier filing his claim for a higher rating for his bipolar disorder on April 7, 2000, for around that time was when he received the GAF score of just 25.  And merely because he shortly thereafter received the higher GAF score of 51, at the conclusion of his October 2000 VA compensation examination, does not lessen the importance of that earlier GAF score of 25 that was much lower, especially since he also has received additional GAF scores lower than 51 during the years since, such as in January 2002 when it was just 41.  According to the DSM-IV, even a GAF score of 41 indicates the Veteran has serious social and occupational impairment, including is unable to keep a job.  He therefore is entitled to the higher 100 percent schedular rating for his bipolar disorder as of his April 7, 2000 claim for an increased rating for this disability.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997) (discussing the three possible effective dates that may be assigned depending on the facts of the case:  (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

XIII.  Extra-schedular Consideration

Finally, the Board finds that the Veteran's service-connected disabilities do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, there must be consideration of whether an extra-schedular rating is warranted.  38 C.F.R. § 3.321(b)(1).  There is a 
three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

There is no such indication in this particular instance.  Besides his psychiatric disorder (for which the Board is increasing the rating to the highest possible level of 100 percent as of an earlier date), there is no evidence of marked interference with employment - meaning above and beyond that contemplated by the assigned ratings, frequent periods of hospitalization, or any other factor that would render inappropriate the application of regular rating standards with regard to the Veteran's remaining service-connected disabilities at issue - namely, his bilateral CTS, hypertension, tinea pedis, an hypothyroidism.  Concerning these other service-connected disabilities, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  Moreover, most, if not all, of the evaluation and treatment he has received for these other service-connected disabilities has been on an outpatient basis, not as an inpatient, much less frequent inpatient.  Hence, the Board is not obligated to refer this case for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

Service connection for a multi-symptom disability claimed as fatigue, increased muscle enzymes, chronic body pain, chronic joint pain, muscle cramps, stiffness, cold intolerance, and constipation is denied.

Service connection for PTSD and schizophrenia is denied.  

The claim for § 1151 compensation for hypothyroidism is dismissed as moot.

A compensable rating for the tinea pedis is denied.

A rating higher than 10 percent for the hypertension is denied.

An initial rating higher than 10 percent for the hypothyroidism is denied.


An initial rating higher than 10 percent for the left CTS (minor) is denied.

An initial rating higher than 30 percent for the right CTS (major) is denied.

However, a higher 100 percent rating is granted for the bipolar disorder as of April 7, 2000 (so earlier than the existing May 1, 2006 effective date), subject to the statutes and regulations governing the payment of VA compensation.


REMAND

The Veteran contends that service connection additionally should be granted for gout/arthritis (gouty arthritis) and depression.

In regards to his claim for service connection for depression, the medical records show he has continuously reported experiencing depression.  VA outpatient records dated during 2004 and 2005 reflect diagnoses of depression/depressive disorder.  A VA examiner also indicated the Veteran had depression secondary to his hypothyroidism.  As such, a medical examination and opinion are needed to determine whether he is considered clinically depressed (has clinical depression) and, if so, whether this is related to his military service - including secondarily by way of his already service-connected thyroid disorder.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In regards to his claim for service connection for arthritis of the lower extremities, including as secondary to his bilateral CTS, in May 1991 he was notified of the denial of his claim for service connection for arthritis.  The RO received a timely NOD in response, in July 1991, and consequently sent him an SOC later that same month.  He did not then perfect his appeal of this claim to the Board by also submitting a timely substantive appeal (VA Form 9 or equivalent statement).  38 C.F.R. § 20.200.

He instead filed a petition to reopen this claim in June 1993.  However, the RO again denied service connection for arthritis in September 1993.  

In November 2005, he again submitted a claim for service connection for arthritis, however, he asserted his arthritis was secondary to his service-connected CTS.  The RO sent duty-to-assist letters in November 2005 and in June 2006.  The RO later denied the claim on a de novo basis in the November 2007 rating action, which is the rating decision at issue.  That rating action does not mention the prior denials of service connection for this claimed condition.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (wherein the Court held, among other things, that separate theories in support of a claim for benefits for a particular disability does not equate to separate claims for benefits for that disability).  See also Roebuck v. Nicholson, 20 Vet. App. 307 (2006) and Bingham v. Principi, 18 Vet. App. 470 (2004).

It is unclear from the action or notifications whether the RO determined that new and material evidence had been submitted to reopen this claim for service connection for arthritis.  And this is the threshold preliminary determination when there have been a prior, final and binding decisions.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In this circumstance, the Board will not have jurisdiction to adjudicate this claim on its underlying merits unless there first is new and material evidence to reopen this claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring preliminary issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  See, too, VAOPGCPREC 05-92 (March 4, 1992).  If there is no such evidence, that is where the analysis must end, and what the RO determined in this regard is irrelevant.

The Veteran therefore must be advised accurately of the status of this claim, and any further discussion must clearly address whether new and material evidence has been received to reopen this claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


In summary, the claim for service connection for arthritis should have been framed as an attempt to reopen this claim, instead, on the basis of new and material evidence.  The RO therefore should have provided the Veteran notice of the statutes and regulations pertaining to new and material evidence, including found at 38 C.F.R. § 3.156.  Additionally, under 38 C.F.R. § 3.159(b), VA is required to notify him of the evidence necessary to establish this claim.  And as the Court clarified in Kent, to this end, for petitions to reopen previously denied, unappealed claims, VA must notify him of the elements of his claim and of the definition of "new and material evidence."  Kent also requires that VA give him notice of precisely what evidence is necessary to reopen this claim, depending upon the bases of the previous denials.  The Board therefore is directing the providing of this additional notice.  This additional notice must explain that the previous denials of this claim for arthritis were because there was no evidence of arthritis during service (i.e., direct incurrence) or within a year of discharge from service (i.e., presumptive incurrence).  If, as suggested, this claim is now predicated on a different theory of entitlement (i.e., the notion the arthritis is secondary to a 
service-connected disability), then the type of information and evidence needed to substantiate this alternative theory also must be explained, including apprising the Veteran of his and VA's respective responsibilities in obtaining this supporting evidence.

In regard to gout, the Board sees that, in July 1989, he was hospitalized at a VA facility for psychiatric-related symptoms.  But he was transferred to a different facility in January 1990 where it was noted that his uric acid levels were elevated.  In December 1990, a VA examination was conducted during which the evaluating physician commented that the Veteran had gouty arthritis.  He has been treated for gouty arthritis intermittently since 1994.  In March 2005, a VA examiner commented that the Veteran's thyroid disorder contributed to his gout.  So if there is new and material evidence to reopen the claim for gouty arthritis, a medical examination and opinion also are needed to assist in determining whether this condition originated during his service or is attributable to his service, including secondarily by way of his already service-connected thyroid disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  But see, in particular subpart (c)(4)(iii) of § 3.159, indicating VA does not have this obligation to provide this examination for this medical nexus opinion unless and until there is new and material evidence to reopen this claim.

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This additional notice letter must describe the requirements for establishing his entitlement to service connection for arthritis on direct, presumptive and secondary bases, discuss what would constitute new and material evidence to reopen this previously denied and unappealed claim, and describe what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denials.  See Kent, supra.

2.  Also ask that he update the list of the doctors and health care facilities that have treated him for his arthritis, gout (or gouty arthritis), and psychiatric disorders, but especially his depression.  Obtain these additional medical treatment records (those not already on file).  Enlist his assistance in obtaining these records, including by providing any necessary authorizations.  If the attempts to obtain these additional records are unsuccessful, and it is determined that further attempts would be futile, document this in the file and notify him of this in accordance with 38 C.F.R. § 3.159(c)(1), (c)(2), (c)(3), and (e)(1).


3.  Schedule appropriate VA examinations to determine:

a) whether the Veteran has a separate and distinct depressive disorder, and, if he does, the likelihood (very likely, as likely as not, or unlikely) it is directly attributable to his military service and/or secondarily caused or aggravated by his service-connected disabilities, but in particular his hypothyroidism.

b) and if there is new and material evidence, the likelihood (very likely, as likely as not, or unlikely) the diagnosed gout/gouty arthritis is attributable to his military service - meaning directly incurred in service; or presumptively attributable to his service, meaning initially manifested to a compensable degree of at least 10-percent disabling within one year of his discharge from service, so by March 1989; or is alternatively caused or aggravated by any of his service connected disabilities, but in particular his hypothyroidism, so secondarily related to his military service.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

To facilitate making these important determinations, the designated examiner must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history.

The examiner must discuss the rationale of all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

*The Veteran is hereby advised that his failure to report for this scheduled VA examinations, without good cause, may have detrimental consequences on these remaining claims.  38 C.F.R. § 3.655.

4.  Then readjudicate these remaining claims in light of the additional evidence - including, regarding the claim for arthritis (or gouty arthritis), first determining whether there is new and material evidence to reopen this claim since the most recent final and binding denial of this claim.  If the claims are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

By this remand, the Board intimates no opinion as to the final outcome warranted.  The Veteran has the right to submit additional evidence and argument concerning this claims the Board have remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


